Thiele, J.
(dissenting in part): I concur in all that is said except with reference to removal of horses from the dairy barn. I think it is well understood that one of the sources of contamination of milk with resulting high bacteria count is the handling of milk in places where it may be exposed to dust and dirt. And that the feeding of horses, their habits in stamping in their stalls, switching their tails, etc., produces and keeps dust, dirt and germs in the air needs no elucidation. It may not be said that because the horses do not go into the stalls or use the stanchions of the dairy cattle, the question is settled. There is a direct connection from the horse stalls to a part of the dairy barn by means of the feedway, and the fact there is a door there does not alter the situation, for the only way to use six of the stanchions is to open the door or to carry feed entirely outside the barn so as to enter through an outside door — a thing very unlikely to happen. In addition, the horse stalls are entirely open to the enclosed driveway and it is not over ten or eleven feet from the horse manger to the nearest doors opening into the milking rooms on either side of the driveway. The judge of the trial court, after hearing the evidence and viewing the premises, concluded, in effect, that the requirement was within the terms of the ordinance. I think the record fairly discloses that to be the case.
Wedell and Allen, JJ., join .in the foregoing dissenting opinion.